EXHIBIT 10.3.7

AMENDMENT NO. 7

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of January 1, 2006, as follows:

1. Section 3.8 of the Plan is hereby amended in its entirety to read as follows:

“Section 3.8: Actual Deferral Percentage Test.

(a) It is the Company’s intent that all Elective Contributions shall satisfy the
requirements of Code Section 401(k), as provided in the final Regulations
thereunder, effective for Plan Years beginning after December 31, 2005.

(i) Accordingly, the amount of Elective Contributions made in any Plan Year on
behalf of all Highly Compensated Employees shall not result in an Actual
Deferral Percentage for such Highly Compensated Employees that exceeds the
greater of:

(A) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the preceding Plan Year, multiplied by 1.25; or

(B) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the preceding Plan Year, multiplied by two, provided that the Actual Deferral
Percentage for all Highly Compensated Employees does not exceed the Actual
Deferral Percentage for all Non-Highly Compensated Employees for the preceding
Plan Year by more than two percentage points.

(ii) For the purposes of this subsection (a), the amount of Elective
Contributions shall relate to Compensation that either (A) would have been
received by the Participant in the Plan Year but for the Participant’s election
to defer receipt of his or her Compensation pursuant to the terms of the Plan;
or (B) is attributable to services performed by the Participant in the Plan Year
and, but for the Participant’s election to defer, would have been received by
the Participant within 2 1/2 months after the close of the Plan Year.

(iii) For the purposes of subsection (i) above, the Company or Committee may
elect, by amending the Plan, to use the current Plan Year rather than the
preceding Plan Year. In that event, such election may not be changed except as
allowed for by the Secretary of the Treasury.

(iv) For the purposes of subsection (i) above and for purposes of the first Plan
Year, the Actual Deferral Percentage for all Non-Highly



--------------------------------------------------------------------------------

Compensated Employees for the preceding Plan Year shall be: (A) 3%; or (B) the
Actual Deferral Percentage for all Non-Highly Compensated Employees for the
first Plan Year, if so elected by the Committee.

(v) If the Committee elects to apply Code Section 410(b)(4)(B) to determine
whether the cash or deferred arrangement provided for in the Plan satisfies the
coverage requirements provided for in Code Section 410(b)(1), then for purposes
of subsection (i) above, the Committee may exclude all eligible Employees (other
than Highly Compensated Employees) who have not met the minimum age and service
requirements of Code Section 410(a)(1)(A).

(vi) For purposes of determining the ADP test, Elective Contributions, Deemed
Elective Contributions and Additional Contributions must be made before the end
of the 12-month period immediately following the Plan Year to which the
contributions relate.

(b) Adjustment To Actual Deferral Percentage Tests. If the Committee determines
at any time that the limitation on Elective Contributions set forth in
subsection (a) above will be exceeded for any Plan Year:

(i) the Company may, at its sole option (but still subject to the limitations
contained elsewhere in the Plan), either (A) designate that all or any portion
of its Non-Elective Contribution for such Plan Year (if, and to the extent, it
has been made prior to such date and has not been previously allocated pursuant
to Section 4.5) shall be treated as an Elective Contribution (the ‘Deemed
Elective Contribution’) or (B) make an additional contribution (the ‘Additional
Contribution’) on behalf of all Participants other than Highly Compensated
Employees, or on behalf of all Participants, in the amount necessary so that the
limitation set forth in subsection (a) will not be exceeded. Any Deemed Elective
Contribution or Additional Contribution shall be (A) prorated among the
Participants on whose behalf it was made, on the basis of each such
Participant’s Compensation for such Plan Year, and (B) credited to each such
Participant’s Deferred Income Account; or

(ii) the Committee shall reduce the amount of the Elective Contributions made by
the Highly Compensated Employees in the amount necessary so that the limitation
set forth in subsection (a) above will not be exceeded. The amount by which each
Highly Compensated Employee whose Elective Contributions is reduced (the ‘Excess
Contributions’) shall be returned to the Firm to be paid to such Highly
Compensated Employee pursuant to subsection (h) below. For purposes of the
foregoing, the amount of Excess Contributions made by the Highly Compensated
Employees for a Plan Year is the excess of: (a) the aggregate amount of Elective
Contributions actually taken into account in computing the Actual Deferral
Percentage for all Highly Compensated Employees for such Plan Year, over (b) the
maximum amount of such Elective Contributions permitted by the Actual Deferral
Percentage test (determined by hypothetically reducing contributions made on
behalf of Highly Compensated

 

-2-



--------------------------------------------------------------------------------

Employees in order of the Actual Deferral Percentages, beginning with the
highest of such percentages). Such amount of Excess Contributions shall be
allocated to the Highly Compensated Employees who made the largest amounts of
Elective Contributions during the Plan Year, beginning with the Highly
Compensated Employee with the largest amount of such Elective Contributions and
continuing in descending order until all the Excess Contributions have been
allocated. This leveling method, under which the Elective Contributions made by
the Highly Compensated Employee who made the largest amount of Elective
Contributions during the Plan Year is reduced, shall be repeated to the extent
required to:

(A) Enable the Plan to satisfy the Actual Deferral Percentage test described in
subsection (a) above, or

(B) Cause such Highly Compensated Employee’s Elective Contributions to equal the
Elective Contributions of the Highly Compensated Employee with the next largest
amount of Elective Contributions.

The amount of Excess Contributions to be distributed pursuant to subsection
(h) below for a Plan Year with respect to any Highly Compensated Employee shall
not exceed the amount of Elective Contributions made on behalf of such Highly
Compensated Employee for such Plan Year. To the extent a Highly Compensated
Employee has not reached his or her Catch-up Contribution limit under the Plan,
Excess Contributions allocated to such Highly Compensated Employee shall be
treated as Catch-up Contributions and will not be treated as Excess
Contributions. If such excess amounts (other than Catch-up Contributions) are
distributed more than 2 1/2 months after the last day of the Plan Year in which
such excess amounts arose, a 10% excise tax will be imposed on the Company with
respect to such amounts. Excess Contributions shall be treated as annual
additions under the Plan even if distributed.

(c) For the purposes of this Section, the following definitions shall apply:

(i) ‘Actual Deferral Percentage’ or ‘ADP’ shall mean, with respect to the groups
consisting of (A) all Highly Compensated Employees and (B) all Non-Highly
Compensated Employees, the average of the Actual Deferral Ratios for each such
group, calculated separately for each Participant in each such Group.

(ii) ‘Actual Deferral Ratio’ shall mean the ratio that:

(A) the amount of the Elective Contributions (excluding Catch-up Contributions),
Deemed Elective Contributions, and Additional Contributions made on behalf of
each Participant for a Plan Year, bears to

(B) such Participant’s Compensation for such Plan Year.

 

-3-



--------------------------------------------------------------------------------

For purposes of computing Actual Deferral Percentages, an Employee who would be
a Participant but for the failure to make Elective Contributions shall be
treated as a Participant on whose behalf no Elective Contributions are made.

(d) For the purposes of this Section, the Actual Deferral Percentage for any
Highly Compensated Employee who is eligible to have Elective Contributions,
Deemed Elective Contributions, or Additional Contributions allocated to his or
her account(s) under two or more plans or arrangements described in Code
Section 401(k) that are maintained by the Company or any Affiliated Company
shall be determined as if all such Elective Contributions, Deemed Elective
Contributions, and Additional Contributions were made under a single
arrangement.

(e) The determination and treatment of the Elective Contributions, Deemed
Elective Contributions, Additional Contributions, and Actual Deferral Percentage
of any Participant shall satisfy such other requirements as may be prescribed by
the Secretary of the Treasury.

(f) The determination of who is a Highly Compensated Employee, including the
determination of the Compensation that is considered, will be made in accordance
with Code Section 414(q).

(g) Distribution Of Excess Deferrals.

(i) If any Participant has any Excess Deferrals for any calendar year, and if he
or she makes a claim pursuant to subsection (ii) below, then the Excess
Deferrals allocable to the Plan pursuant to such claim shall be returned to the
Company to be distributed to such Participant. Such distribution shall be made
no later than the April 15th following the calendar year to which such Excess
Deferrals relate.

(ii) A Participant’s claim for Excess Deferrals shall be in writing, signed by
such Participant, and submitted to the Committee no later than the March 1st
following the calendar year to which such Excess Deferrals relate. Such claim
shall also specify the amount of such Participant’s Excess Deferrals for such
calendar year allocable to the Plan and shall be accompanied by such
Participant’s statement that, if such Excess Deferrals are not distributed, such
Excess Deferrals, when added to all amounts deferred by such Participant under
all plans, contracts or arrangements described in Code Sections 401(k), 408(k),
or 403(b) of the Company or any Affiliated Company, exceed the limit imposed on
such Participant by Code Section 402(g) for the year to which the Excess
Deferrals relate.

(iii) For the purposes of this Section, a Participant’s ‘Excess Deferrals’ shall
mean the amount of such Participant’s Elective Contributions that are allocated
to the Plan pursuant to subsection (i) above, and that either (A) are made
during the Participant’s taxable year and exceed the dollar limitation under
Code Section 402(g) (including, if applicable, the dollar limitation on Catch-up

 

-4-



--------------------------------------------------------------------------------

Contributions) for such year, or (B) are made during the calendar year and
exceed the dollar limitation under Code Section 402(g) (including, if
applicable, the dollar limitation on Catch-up Contributions) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Contributions made under the Plan and any other plan, contract, or
arrangement maintained by the Company or any Affiliated Company.

(iv) The Excess Deferrals shall be adjusted for income, gain or loss for the
Plan Year pursuant to any reasonable method adopted by the Committee, provided
that the method does not violate Code Section 401(a)(4), is used consistently
for all Participants and for all Excess Deferrals under the Plan for the Plan
Year, and is used by the Plan for allocating income to Participants’ Accounts.

(v) The Committee may elect to (and after 2005 shall) further adjust the Excess
Deferrals for income, gain or loss for the gap period between (A) the last day
of the Plan Year and (B) the date of distribution of the Excess Deferrals,
provided that such adjustments are made pursuant to any reasonable method
adopted by the Committee that does not violate Code Section 401(a)(4) and is
used consistently for all Participants and for all Excess Deferrals under the
Plan for the Plan Year.

(h) Distribution Of Excess Contributions.

(i) Despite any other provision of the Plan, any Excess Contributions that are
to be distributed pursuant to Section 3.8(b), and the income, gain or loss
allocable thereto, shall be distributed no later than the last day of the Plan
Year following the Plan Year to which such Excess Contributions relate.

(ii) The Excess Contributions shall be adjusted for income, gain or loss for the
Plan Year pursuant to any reasonable method adopted by the Committee, provided
that the method does not violate Code Section 401(a)(4), is used consistently
for all Participants and for all Excess Contributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
Accounts.

(iii) The Committee may elect to (and after 2005 shall) further adjust the
Excess Contributions for income, gain or loss, for the gap period between
(A) the last day of the Plan Year and (B) the date of distribution of the Excess
Contributions, provided that such adjustments are made pursuant to any
reasonable method adopted by the Committee that does not violate Code
Section 401(a)(4) and is used consistently for all Participants and for all
Excess Contributions under the Plan for the Plan Year.

 

-5-



--------------------------------------------------------------------------------

(iv) The Excess Contributions that would otherwise be distributed to a
Participant shall be reduced, in accordance with the Regulations, by the amount
of Excess Deferrals distributed to such Participant.”

2. Section 3.9 of the Plan is hereby amended in its entirety to read as follows:

“Section 3.9: Actual Contribution Percentage Test.

(a) It is the Company’s intent that all Matching Contributions shall satisfy the
requirements of Code Section 401(m), as provided in the final Regulations
thereunder, effective for Plan Years beginning after December 31, 2005.

(i) Accordingly, the ‘Actual Contribution Percentage’ for Eligible Participants
in any Plan Year who are all Highly Compensated Employees shall not exceed the
greater of:

(A) the Actual Contribution Percentage for all eligible Participants who are
Non-Highly Compensated Employees for the preceding Plan Year, multiplied by
1.25; or

(B) the Actual Contribution Percentage for all eligible Participants who are Non
Highly Compensated Employees for the preceding Plan Year, multiplied by two,
provided that the Actual Contribution Percentage for all eligible Participants
who are Highly Compensated Employees does not exceed the Actual Contribution
Percentage for all Participants who are Non-Highly Compensated Employees for the
preceding Plan Year by more than two percentage points.

(ii) For the purposes of subsection (i) above, the Company or Committee may
elect, by amending the Plan, to use the current Plan Year rather than the
preceding Plan Year. In that event, such election may not be changed except as
allowed for by the Secretary of the Treasury.

(iii) For the purposes of subsection (i) above and for purposes of the first
Plan Year, the Actual Contribution Percentage for all Non-Highly Compensated
Employees for the preceding Plan Year shall be (A) 3%, or (B) the Actual
Contribution Percentage for all Non-Highly Compensated Employees for the first
Plan Year, if so elected by the Committee.

(iv) If the Committee elects to apply Code Section 410(b)(4)(B) to determine
whether the Plan satisfies the coverage requirements provided for in Code
Section 410(b)(1), then for purposes of subsection (i) above, the Committee may
exclude all eligible Employees (other than Highly Compensated Employees) who
have not met the minimum age and service requirements of Code
Section 410(a)(1)(A).

 

-6-



--------------------------------------------------------------------------------

(b) Definitions. For the purposes of this Section, the following definitions
shall apply:

(i) ‘Actual Contribution Percentage’ shall mean, with respect to the groups
consisting of (A) all Highly Compensated Employees and (B) all Non-Highly
Compensated Employees, the average of the Actual Contribution Ratios for each
such group, calculated separately for each Participant in each such group.

(ii) ‘Actual Contribution Ratio’ for a Plan Year shall mean the ratio that:

(A) the amount of the Matching Contributions made on behalf of each Participant
for a Plan Year, bears to

(B) such Participant’s Compensation for such Plan Year.

The Actual Contribution Ratio must be rounded to the nearest 100th of 1%.

(iii) ‘Excess Aggregate Contributions’ shall mean, for each Highly Compensated
Employee, the total Matching Contributions made on behalf of such Highly
Compensated Employee for such Plan Year, minus the amount determined by
multiplying the Employee’s Actual Contribution Ratio by the Employee’s
Compensation for such Plan Year.

(c) Elective Deferrals And Non-Elective Contributions. For purposes of
determining the Actual Contribution Percentage and the amount of Excess
Aggregate Contributions pursuant to this Section, only Matching Contributions
contributed to the Plan prior to the end of the succeeding Plan Year shall be
considered. In addition, the Committee may elect to take into account, with
respect to Employees eligible to have Matching Contributions pursuant to this
Section allocated to their accounts, elective deferrals (as defined in
Regulation 1.402(g)1(b)) and qualified nonelective contributions (as defined in
Code Section 401(m)(4)(c)) contributed to any plan maintained by the Company.
Such elective deferrals and qualified non elective contributions shall be
treated as Matching Contributions subject to Treasury Regulation
Section 1.401(m) 1(b)(2). However, the Plan Year must be the same as the plan
year of the plan to which the elective deferrals and the qualified nonelective
contributions are made.

(d) Plan Aggregation. For purposes of this Section and Code Sections 401(a)(4),
410(b) and 401(m), if two or more plans, which are maintained by the Company or
any Affiliated Company, to which matching contributions, Employee contributions,
or both, are made, are treated as one plan for purposes of Code Sections
401(a)(4) or 410(b) (other than the average benefits tests under Code
Section 410(b)(2)(A)(ii)), such plans shall be treated as one plan.

(i) In addition, two or more plans of the Company to which matching
contributions, Employee contributions, or both, are made may be considered as a
single plan for purposes of determining whether or not such plans satisfy Code
Sections 401(a)(4), 410(b) and 401(m). In such a case, the

 

-7-



--------------------------------------------------------------------------------

aggregated plans must satisfy this Section and Code Sections 401(a)(4), 410(b)
and 401(m) as though such aggregated plans were a single plan. However, plans
may be aggregated under this subsection only if they have the same plan year.

(ii) Despite the foregoing, an employee stock ownership plan described in Code
Section 4975(e)(7) may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).

(e) Contribution Aggregation. If a Highly Compensated Employee is a Participant
under two or more plans (other than an employee stock ownership plan as defined
in Code Section 4975(e)(7)) which are maintained by the Company or an Affiliated
Company to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Employee shall
be aggregated for purposes of determining such Highly Compensated Employee’s
Actual Contribution Ratio. However, if the plans have different plan years, this
subsection shall be applied by treating all plans ending with or within the same
calendar year as a single plan.

(f) Distribution of Excess Aggregate Contributions.

(i) If the Committee determines at any time that the limitation on Matching
Contributions set forth in subsection (a) above will be exceeded for any Plan
Year, the Committee (on or before the end of the following Plan Year) shall
direct the Trustee to:

(A) distribute to the Highly Compensated Employee who received the most Matching
Contributions during the Plan Year, his or her vested portion of Excess
Aggregate Contributions (and income allocable to such contributions) or,

(B) if forfeitable, forfeit such non-vested Excess Aggregate Contributions
attributable to Matching Contributions (and income allocable to such
Forfeitures)

until either one of the tests set forth in this Section is satisfied, or until
the amount of Matching Contributions that such Highly Compensated Employee
received equals the Matching Contributions received by the Highly Compensated
Employee who received the second highest Matching Contributions. This process
shall continue until one of the tests set forth in this Section is satisfied. If
such Excess Aggregate Contributions are distributed more than 2 1/2 months after
the last day of the Plan Year in which such excess amounts arose, a 10% excise
tax will be imposed on the Company with respect to those amounts.

(ii) The Excess Aggregate Contribution shall be adjusted for income, gain or
loss for the Plan Year pursuant to any reasonable method adopted by the
Committee, provided that the method does not violate Code Section 401(a)(4), is
used consistently for all Participants and for all Excess Aggregate
Contributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participants’ Accounts.

 

-8-



--------------------------------------------------------------------------------

(iii) The Committee shall further adjust the Excess Aggregate Contributions for
income, gain or loss for the gap period between (A) the last day of the Plan
Year and (B) the date of distribution of the Excess Aggregate Contributions,
provided that such adjustments are made pursuant to any reasonable method
adopted by the Committee that does not violate Code Section 401(a)(4) and is
used consistently for all Participants and for all Excess Aggregate
Contributions under the Plan for the Plan Year.

(iv) Any distribution (and/or Forfeiture) of less than the entire amount of
Excess Aggregate Contributions (and income) shall be treated as a pro rata
distribution (and/or Forfeiture) of Excess Aggregate Contributions and income.
Distribution of Excess Aggregate Contributions shall be designated by the
Company as a distribution of Excess Aggregate Contributions (and income).
Forfeitures of Excess Aggregate Contributions shall be treated in accordance
with Section 4.4. However, no such Forfeiture may be allocated to a Highly
Compensated Employee whose contributions are reduced pursuant to this Section.

(v) Excess Aggregate Contributions shall be treated as Company contributions for
purposes of Code Sections 404 and 415 even if distributed from the Plan.

(vi) The determination of the amount of Excess Aggregate Contributions with
respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to recharacterized as a Deemed Elective Contribution (as
described in Section 3.8(b) above) for the plan year of any other qualified cash
or deferred arrangement (as defined in Code Section 401(k)) maintained by the
Company that ends with or within the Plan Year.

(vii) Despite the above, within 12 months after the end of the Plan Year, the
Company may make a special qualified Non Elective Contribution on behalf of Non
Highly Compensated Employees in an amount sufficient to satisfy one of the tests
set forth in this Section. Such contribution shall be allocated to the Deferred
Income Account of each Participant who is Non-Highly Compensated Employee in the
same proportion that each such Participant’s Compensation for the Plan Year
bears to the total Compensation of all such Participants for such Plan Year. A
separate accounting shall be maintained for the purpose of excluding such
contributions for the ‘Actual Deferral Percentage’ test set forth in
Section 3.8.”

* * * * *

 

-9-



--------------------------------------------------------------------------------

The Company has caused this Amendment No. 7 to be signed on the date indicated
below, to be effective as indicated above.

 

  “Company”   UNIFIED WESTERN GROCERS, INC. Dated: December 22, 2006   By:  

/s/ Donald E. Gilpin

  Its:   Vice President, Human Resources

 

-10-